DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 2 to address a minor typographic issue.

Claim Status
	Claims 1-2 and 4-7 are currently pending and have been examined on their merits.

Claim Objections
RE: Previous objection to claim 2
	Claim 2 was objected to for a minor typographic error. Applicant’s amendment to claim 2 is sufficient to overcome the objection of record. Therefore, the objection to claim 2 has been withdrawn.

New objections
	Claims 6-7 are objected to because the active step of the method claims recite application to “an insect, a habitat thereof, a plant to be protected from the insect, or soil”. The claim is for “decreasing a number of thrips”. Although a person having ordinary skill in the art would recognize that the “insect” contained within the body of the claim is thrips, the term “insect” should be amended to instead recite “thrips” so that the active step properly conforms with the preamble. This is required because the preamble of the claim is broader than the active step which merely recites “an insect”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claims 1-2 and 4-7 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
	The claims were previously rejected as being directed to a law of nature and natural phenomenon without significantly more. Specifically, it was found that the claims recited a naturally occurring composition (“Beauveria bassiana ERL836 strain”) without significantly more. Applicant traverses this rejection by arguing that the claimed invention is not directed to a natural product at least because granulation is made through a hot water process that is not present in nature. Applicant specifically points to Example 1 of the specification (p. 13), and asserts that “the granules are not formed simply by drying at room temperature”.
	Applicant’s argument has been fully considered but is not persuasive. Although the examiner acknowledges that the dried granule of Example 1 was prepared through a process other than drying at room temperature, the claims must be examined based upon the limitations contained therein and not based upon processes set forth in the specification. In the instant case, there is no requirement in the claims that the dried granule be obtained by the process set forth in Example 1 of the specification. The only requirement is that the granule is in a dried form. Moreover, even if the process described in Example 1 is used to obtain the dried granule, there is no evidence that this dried granule is markedly different from a dried solid granule obtained by another naturally occurring process (e.g. simply drying at room temperature or under the sun). 
	Therefore, the rejection of record has been maintained.

Maintained rejection
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Beauveria bassiana ERL836 strain). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to decrease a number of thrips is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-2 and 4-5 are directed to a composition of matter, which is a statutory category.
	Claims 6-7 are directed to a process, which is a statutory category.
	Therefore the answer to this step for claims 1-2 and 4-7 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
For the purpose of determining markedly different characteristics, the claimed fungus’ closest natural counterpart is the Beauveria bassiana found in soil.
	Claims 1-2 are directed to a composition comprising Beauveria bassiana ERL836 or a spore thereof. There is no evidence in the disclosure that the Beauveria bassiana ERL836 was a product of genetic manipulation. Applicant teaches that the Beauveria bassiana ERL836 was “isolated” (specification, page 6, paragraph 3). It is therefore considered that the Beauveria bassiana ERL836 is a product of nature. 
	Claim 4 is directed to a composition comprising Beauveria bassiana ERL836 in the form of dried solid granules obtained by incubation in a solid culture medium. There is no evidence that incubation of Beauveria bassiana ERL836 on millet, white rice, wheat bran, Italian millet, sorghum, and a combination thereof confers a dried solid granule which is significantly different from the naturally dried B. bassiana.
	Claim 5 is directed to a composition comprising Beauveria bassiana ERL836 which is suitable for use in soil. The instant claim is drawn to the intended use of the composition, there are therefore no limitations which would cause this composition to be markedly different from naturally occurring Beauveria bassiana.
	Claims 6-7 are processes of using the Beauveria bassiana ERL836 and therefore also recite the product of nature. The process of using the Beauveria bassiana ERL836 is considered to be directed to a product of nature because the process merely recites a step of applying the composition to its natural habitat. The position that Beauveria bassiana ERL836 exists naturally in soil is supported by Kim et al. (KR 20150113255 A; machine translation) which teaches Beauveria bassiana ERL836 was isolated from soil ([0018, 0048]) and Gouli et al. (Insects, 2013, Vol. 4, pages 631-645) which teaches that Beauveria bassiana has been isolated from thrips in forest soils (Table 2).
	Therefore the answer to this prong for claims 1-2 and 4-7 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claim 1 recites “wherein the microbial insecticide is in the form of dried solid granules”. This limitation is not considered to effect a transformation or reduction of a particular article to a different state or thing. Applicant teaches that Beauveria bassiana ERL836 has “very excellent spore-forming ability” (specification, page 7, paragraph 2) and the solid granule is produced by growth on a solid medium and drying at room temperature for one day (specification, page 13, paragraph 1). It is therefore considered that the naturally occurring Beauveria bassiana ERL836 can naturally take this form after growth in a room temperature environment. Furthermore, there is no evidence in the specification that drying at room temperature for one day causes the instantly claimed composition to possess markedly different characteristics from a naturally produced solid granule of Beauveria bassiana (i.e. the non-dried form). 
Claim 2 does not recite additional elements which integrate the JE into a practical application.
Claims 6-7 recite “applying the microbial insecticide defined in claim 1 to an insect, a habitat thereof, a plant to be protected from the insect, or soil”. This additional element is not considered integration of the JE into a practical application as it is merely drawn to introducing Beauveria bassiana ERL836 into its natural environment to perform its natural activity. The position that Beauveria bassiana ERL836 exists naturally in soil is supported by Kim et al. (KR 20150113255 A; machine translation) which teaches Beauveria bassiana ERL836 was isolated from soil ([0018, 0048]) and Gouli et al. (Insects, 2013, Vol. 4, pages 631-645) which teaches that Beauveria bassiana has been isolated from thrips in forest soils (Table 2).
Therefore the answer to this prong for claims 1-2 and 4-7 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Each claim recites the additional element of “the form of dried solid granules”. Drying of Beauveria bassiana is well-known and routine in the art. Drying spores of a fungus like Beauveria bassiana is a known means for producing spore powder suitable for field application as shown by Posada-Flórez (Journal of Insect Science, 2008, Vol. 8, Article 41, pages 1-13) which teaches the advantageous effects on moisture content and pathogenicity of air drying Beauveria bassiana (Figure 2, Tables 1 and 4).
	Therefore, the answer to step (2B) for claims 1-2 and 4-7 is no.
Conclusion
Claims 1-2 and 4-7 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-2 and 4-7 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The claims were previously rejected for failing to comply with the deposit requirement. Applicant has provided a statement that “all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository”. This statement is sufficient to overcome the rejection of record. Therefore, the rejection of claims 1-2 and 4-7 under 35 U.S.C. § 112(a) has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8, Article 41, pages 1-13).
	Claims 1-2 and 4-5 were previously rejected as being obvious over Kim et al. and Posada-Flórez. Applicant traverses the rejection of record. First, applicant argues that Kim is directed to a composition for controlling rice insect pests but does not disclose thrips nor the pesticidal activity against thrips by Beauveria bassiana ERL836. Second, applicant argues that thrips requires a distinct method of spraying the soil rather spraying directly on rice. Third, applicant argues that Kim does not disclose or teach a microbial insecticide for decreasing a number of thrips comprising B. bassiana ERL836 or a spore thereof as an active ingredient, wherein the microbial insecticide is in the form a dried solid granules and the secondary reference (Posada-Flórez) fails to cure this deficiency. 
	Applicant’s arguments have been fully considered but are not found to be persuasive. With respect to applicants arguments as a whole, the claims at issue are drawn to a composition and not a method of using the composition. The recitation of “for decreasing a number of thrips” within the preamble of claim 1 is merely the intended use of the claimed composition. The question is therefore whether the conflicting references (Kim and Posada-Flórez) make obvious B. bassiana ERL836 or a spore thereof as an active ingredient, wherein the microbial insecticide is in the form of dried solid granules. As set forth in the second Non-Final Office Action, Kim teaches a solid granule (“granular agent”) of B. bassiana ERL836 ([0026]-[0027]; figures 3C and 4) and Posada-Flórez teaches benefits of drying B. bassiana including the production of high quality B. bassiana spores (p. 3, right col., par. 1), it would therefore have been obvious to have modified Kim’s granule with a dried granule.
	Because applicant’s arguments fail to overcome Kim in view of Posada-Flórez, the rejection of record has been maintained.

RE: Rejection of claims 1-2 and 4-7 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8(41), pages 1-13); further in view of Zahn et al. (Journal of Economic Entomology, 2013, Vol. 106(1), pages 64-72). 
 Claims 1-2 and 4-7 were previously rejected as being obvious over Kim et al., Posada-Flórez, and Zahn et al. Applicant traverses the rejection of record for the same reasons discussed above. 
Applicant’s arguments have been fully considered but are not found to be persuasive. As discussed above, claims 1-2 and 4-5 are drawn to compositions (not to a method of using the recited compositions) and are found to be made obvious by Kim et al. and Posada-Flórez. Claims 6-7 are drawn to a method of using B. bassiana ERL836 for decreasing a number of thrips. With respect to applicant’s first argument, it is acknowledged that Kim does not disclose or teach a microbial insecticide for decreasing a number of thrips. However, the purpose of this method is fulfilled by Zahn, which demonstrates the effectiveness of B. bassiana to decrease the number of Scirtothrips citri (citrus thrips) and avocado thrips (abstract). Among the six strains of B. bassiana tested by Zahn, each strain was able to reduce the number of citrus thrips by 95% in concentrations ranging from 4.8 x 106 to 9.6 x 108 conidia per ml (table 1) and avocado thrips by 95% in concentrations ranging from 2.0 x 108 to 1.4 x 109 conidia per ml (table 2). Zahn teaches that various strains of Beauveria bassiana have been shown to effectively control other kinds of thrips (page 70, left column, paragraph 1). As set forth in the previous office action and below, this is considered to be sufficient motivation to apply the pesticide taught by Kim for the purpose of decreasing a number of thrips. With respect to applicant’s second argument, Kim explicitly teaches the application of a granule of B. bassiana ERL836 to soil (see Figure 4 of Kim). With respect to applicant’s third argument, as discussed above, Posada-Flórez provides a motivation to modify Kim’s “granule” to instead be a “dried solid granule” to arrive at high quality B. bassiana spores (p. 3, right col., par. 1).
Because applicant’s arguments fail to overcome Kim in view of Posada-Flórez and Zahn et al., the rejection of record has been maintained.

Maintained Rejections
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8, Article 41, pages 1-13).
Regarding claim 1, as discussed in the previous office action, Kim teaches a composition comprising Beauveria bassiana ERL836 strain or its spores (KCCM11506P) for controlling insect pests ([0010-0011], [0015-0017]; claims 1-3). The limitation “for decreasing a number of thrips” recited in lines 1 and 2 is interpreted to be drawn towards the intended use of the composition. The recitation of an intended use of a known product does not make a claim to the previously known product patentable. 
With respect to the new limitation “wherein the microbial insecticide is in the form of dried solid granules”, as discussed previously, Kim teaches Beauveria bassiana ERL836 as a granular agent ([0026-0027] and figures 3C and 4). As granules are ordinarily defined as “a small hard piece of something” (MacMillan Dictionary), Kim’s “granular agent” is analogous with a “solid granule”. 
Kim does not teach the insecticide in the form of a “dried” solid granule.
Although Kim does not specifically disclose the granular preparation as being “dried”, drying spores of a fungus like Beauveria bassiana is a known means for producing spore powder suitable for field application as shown by Posada-Flórez. Posada-Flórez investigates the effects of drying conditions on the concentration, germination, purity, moisture content, particle size and pathogenicity of two Beauveria bassiana isolates (abstract).
Specifically, Posada-Flórez teaches harvesting the spores as dry powder and drying the cultures at a temperature of 15 ± 4°C in plastic bags (page 3, “Spore harvesting and drying”). Posada-Flórez demonstrates a loss of moisture content after air drying both strains for one day (Figure 2) and teaches the moisture content fell rapidly during the first four days (page 5, paragraph 2). 
It would therefore be obvious to persons having ordinary skill in the art to have modified the solid granule taught by Kim such that the composition comprises a dried solid granule and to do so would be a use of known technique to improve a similar device in the same way. As discussed above, Kim teaches the Beauveria bassiana ERL836 solid granule (the “base” product; KSR(C)(1)). The prior art contains comparable products dried Beauveria bassiana 9002 and 9005 (KSR(C)(2)). One of ordinary skill in the art could have applied the known improvement in the same way with predictable results as Kim teaches Beauveria bassiana has superior storage ability at room temperature compared to Beauveria bassiana GHA ([0059-0060]) and Posada-Flórez teaches the benefits of drying a Beauveria bassiana product in a room with a temperature of 15 ± 4°C (page 3, right column, paragraph 1). There exists motivation to make this modification as Posada-Flórez teaches that the drying methodology allows for the production of high quality Beauveria bassiana spores (page 11, left column, paragraph 2). This obviousness is based upon the “Use of a known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR. See MPEP 2143(I)(C).
Regarding claim 2, as discussed in the previous action, the instant claim is interpreted to be drawn to the intended use of the composition. The intended use does not impart a structural difference on the claimed composition and therefore the claimed composition is not patentably distinguished from the prior art composition for the reasons discussed in claim 1.  
Regarding claim 4, it is interpreted that the instant claim is drawn to a product-by-process. That is, the microbial insecticide in the form of the dried solid granules (the product), is obtained by incubating Beauveria bassiana ERL836 strain (KCCM11506P) in a solid culture medium selected from millet, white rice, wheat bran, Italian millet, sorghum, and a combination thereof (the process). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and any structural features imparted by the recited process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, Kim teaches culturing Beauveria bassiana ERL836 in a solid culture medium that preferably contains one of millet, white rice, bran, sorghum, and combinations thereof ([0029-0031, 0058, 006-0063]; claims 5-7).
Regarding claim 5, the limitation “which is suitable for use in soil” is interpreted to be a characteristic of the recited microbial insecticide. As Kim teaches the Beauveria bassiana ERL836 was isolated from natural soil ([0018, 0048]) and teaches a use wherein the Beauveria bassiana ERL836 granule is applied to soil for control of pests (figure 4a), it necessarily has the characteristic of being suitable for use in soil.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150113255 A; machine translation) in view of Posada-Flórez (Journal of Insect Science, 2008, Vol. 8(41), pages 1-13); further in view of Zahn et al. (Journal of Economic Entomology, 2013, Vol. 106(1), pages 64-72). 
The teachings of Kim and Posada-Flórez are set forth above and applied herein. Kim and Posada-Flórez are found to render claims 1-2 and 4-5 obvious.
Regarding claim 6, Kim in view of Posada-Flórez makes obvious the microbial insecticide of claim 1, as discussed above. 
With respect to applying the microbial insecticide to an insect, a habitat thereof, a plant to be protected from the insect, or soil, Kim specifically teaches the application of the microbial insecticide composition to a mother bed and seedling (i.e. a habitat of the insect), the seedling (i.e. the plant to be protected from the insect), and to soil ([0041-0042]; claim 3; figure 4). 
With respect to decreasing a number of thrips, Kim in view of Posada-Flórez makes obvious the composition, as discussed above, and Kim teaches using Beauveria bassiana ERL836 to control insect pests ([0039-0041]). Kim teaches that insect pests can be all horticultural pests, water pests, and the like ([0023]). 
Kim does not specifically teach decreasing a number of thrips.
Zahn et al. (hereinafter Zahn) demonstrates the effectiveness of Beauveria bassiana to decrease the number of Scirtothrips citri (citrus thrips) and avocado thrips (abstract). Among the six strains tested by Zahn, each strain was able to reduce the number of citrus thrips by 95% in concentrations ranging from 4.8 x 106 to 9.6 x 108 conidia per ml (table 1) and avocado thrips by 95% in concentrations ranging from 2.0 x 108 to 1.4 x 109 conidia per ml (table 2). Zahn teaches that various strains of Beauveria bassiana have been shown to effectively control other kinds of thrips (page 70, left column, paragraph 1).  
Since Kim teaches that the method of control can be used for all horticultural pests ([0023]) and Zahn teaches that strains of the Beauveria bassiana species are able to decrease the population of multiple types of thrips, it would have been obvious to use the Beauveria bassiana ERL836 in methods of decreasing the number of thrips. And while there exists variability among the efficacy of each Beauveria bassiana strain, the capability to exert this activity is not strain specific. Furthermore, Zahn teaches that this activity is not limited to the two tested thrips species (avocado and citrus) by teaching that strains of Beauveria bassiana have been shown to effectively control Frankliniella occidentalis, Thrips palmi Karny, and Thrips tabaci Lindeman (p. 70, left column, paragraph 1). There exists motivation to make this modification as Zahn teaches alternatives to traditional pesticides are desirable to broaden control options in an effort to minimize pesticide resistance and there are a limited number of pesticides available for thrips control (abstract; page 64, right column, paragraph 3).  This obviousness is based upon the “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR. See MPEP 2143(I)(G).
Regarding claim 7, the limitation “which is suitable for use in soil” is interpreted to be a characteristic of the recited microbial insecticide. As Kim teaches the Beauveria bassiana ERL836 was isolated from natural soil ([0018, 0048]) and teaches a use wherein the Beauveria bassiana ERL836 granule is applied to soil for control of pests (figure 5a), it necessarily has the characteristic of being suitable for use in soil.

Conclusion
No claim is allowed. 
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651